UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:September 30, 2012 1 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company 12,235 $ 0.37% 0.37% Apparel and Accessory Stores: American Eagle Outfitters, Inc. 17,600 0.21% Foot Locker, Inc. 34,018 0.70% Nordstrom, Inc. 7,720 0.25% Ross Stores, Inc. 25,512 0.95% The Gap, Inc. 19,750 0.41% The TJX Companies, Inc. 17,386 0.45% 2.97% Apparel and Other Finished Products: PVH Corp. 3,900 0.21% V.F. Corporation 2,665 0.25% 0.46% Auto Dealers, Gas Stations: Autozone, Inc. * 3,214 0.69% 0.69% Building Construction-General Contractors: Lennar Corporation 11,600 0.23% 0.23% Building Materials and Garden Supplies: Lowe's Companies, Inc. 71,050 1.24% The Home Depot, Inc. 33,206 1.16% 2.40% Business Services: Accenture plc ** 22,669 0.92% Alliance Data Systems Corporation * 4,500 0.37% Automatic Data Processing, Inc. 10,760 0.36% CA, Inc. 25,300 0.38% eBay Inc. * 15,610 0.44% Google Inc. * 1,252 0.55% IHS Inc. * 3,865 0.22% International Business Machines Corporation 23,151 2.77% Intuit Inc. 32,504 1.11% Microsoft Corporation 94,244 1.62% NetSuite Inc. * 11,305 0.42% Oracle Corporation 27,930 0.51% priceline.com Incorporated * 840 0.30% Red Hat, Inc. * 3,785 0.12% Salesforce.com, Inc. * 5,744 0.51% SAP AG ** 9,200 0.38% Symantec Corporation * 43,966 0.46% Synopsys, Inc. * 25,297 0.48% The Western Union Company 24,100 0.25% Tyco International, Ltd. ** 10,030 0.33% Visa Inc. 6,640 0.51% VMware Inc. * 8,825 0.49% 13.50% 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 47,025 $ 1.86% Agrium Inc. ** 1,200 0.07% Air Products & Chemicals, Inc. 1,300 0.06% Amgen Inc. 5,300 0.26% Bristol-Myers Squibb Company 20,995 0.41% Celanese Corporation 3,085 0.07% Celgene Corporation * 11,541 0.51% CF Industries Holdings, Inc. 500 0.06% Colgate-Palmolive Company 5,960 0.37% E.I. du Pont de Nemours and Company 7,385 0.22% Eastman Chemical Company 2,100 0.07% Ecolab Inc. 2,415 0.09% Eli Lilly and Company 9,300 0.26% FMC Corporation 4,135 0.13% Gilead Sciences, Inc. * 14,461 0.55% Johnson & Johnson 37,025 1.48% Medivation, Inc. * 7,850 0.26% Merck & Co., Inc. 55,600 1.45% Monsanto Company 10,215 0.54% Novo Nordisk A/S ** 2,790 0.25% Pfizer Inc. 19,400 0.28% PPG Industries, Inc. 7,995 0.53% Praxair, Inc. 3,960 0.24% Regeneron Pharmacueticals, Inc. * 1,460 0.13% Sanofi-Aventis ** 10,900 0.27% The Dow Chemical Company 3,800 0.06% Vertex Pharmacueticals Incorporated * 3,800 0.12% 10.60% Communications: AT&T Inc. 11,970 0.26% CBS Corporation 45,967 0.96% Discovery Communications, Inc. * 14,307 0.49% Level 3 Communications, Inc. * 47,266 0.63% Scripps Networks Interactive, Inc. 13,182 0.47% Time Warner Cable Inc. 8,634 0.47% 3.28% Depository Institutions: Capital One Financial Corporation. 9,280 0.31% Fifth Third Bancorp 20,800 0.19% JPMorgan Chase & Co. 8,200 0.19% KeyCorp 36,700 0.19% Regions Financial Corporation 42,700 0.18% SunTrust Banks, Inc. 11,500 0.19% U.S. Bancorp 44,100 0.87% Wells Fargo & Company 30,245 0.60% 2.72% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 2,200 0.07% W.W. Grainger, Inc. 2,205 0.26% 0.33% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Eating and Drinking Places: Starbucks Corporation 14,080 $ 0.41% 0.41% Electric, Gas, and Sanitary Services: Ameren Corporation 6,800 0.13% American Electric Power Company, Inc. 5,400 0.14% DTE Energy Company 3,800 0.12% Edison International 5,200 0.14% Entergy Corporation 3,300 0.13% FirstEnergy Corp. 5,200 0.13% NRG Energy, Inc. * 10,500 0.13% NV Energy, Inc. 12,800 0.13% ONEOK, Inc. 17,905 0.50% Pinnacle West Capital Corporation 4,100 0.13% Public Service Enterprise Group Incorporated 7,000 0.13% Stericycle, Inc. * 5,645 0.30% Teco Energy, Inc. 12,400 0.13% The Williams Companies, Inc. 34,420 0.70% 2.94% Electronic and Other Electric Equipment: Ametek, Inc 22,177 0.45% Amphenol Corporation 10,400 0.35% ASML Holding N.V. ** 11,600 0.36% Broadcom Corporation 31,259 0.62% General Electric Company 47,385 0.63% Intel Corporation 27,883 0.37% Molex Incorporated 85,900 1.08% Qualcomm Incorporated 30,191 1.09% 4.95% Engineering, Accounting, Research, Mgmt and Relation Services: ABB Ltd ** 17,100 0.19% 0.19% Fabricated Metal Products: Ball Corporation 2,500 0.06% Parker-Hannifin Corporation 13,159 0.64% 0.70% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 13,650 0.68% Archer-Daniels-Midland Company 4,300 0.07% Bunge Limited ** 1,700 0.06% Diageo plc ** 5,640 0.37% Dr Pepper Snapple Group, Inc. 10,500 0.27% Ingredion Incorporated 2,200 0.07% The Coca-Cola Company 16,054 0.35% 1.87% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food Stores: Safeway Inc. 26,800 $ 0.25% Whole Foods Market, Inc. 5,465 0.31% 0.56% General Merchandise: Costco Wholesale Corporation 4,860 0.28% Dillard's, Inc. 4,900 0.21% Dollar Tree, Inc. * 8,000 0.22% Macy's, Inc. 19,685 0.43% 1.14% Heavy Construction Non-Building: Flour Corporation 21,850 0.71% KBR, Inc. 11,600 0.20% 0.91% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 60,800 1.21% 1.21% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 10,078 0.37% 0.37% Hotels, Other Lodging Places: Wyndham Worldwide Corporation 6,900 0.21% 0.21% Industrial Machinery and Equipment: Apple Computer, Inc. 5,740 2.21% Cisco Systems, Inc. 39,214 0.43% Cummins Engine, Inc. 11,574 0.62% Dover Corporation 35,500 1.22% Eaton Corporation 7,300 0.20% EMC Corporation * 50,449 0.79% F5 Network, Inc. * 11,123 0.67% Fortinet, Inc. * 19,165 0.27% NetApp, Inc. * 16,065 0.31% Pitney Bowes, Inc. 24,000 0.19% Teradata Corporation * 20,144 0.88% The Timken Company 8,400 0.18% Western Digital Corporation 32,974 0.74% 8.71% 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: 3M Company 3,600 $ 0.19% Agilent Technologies, Inc. 18,280 0.41% Baxter International Inc. 47,702 1.66% C.R. Bard, Inc. 7,637 0.46% Danaher Corporation 26,356 0.84% KLA-Tencor Corporation 15,580 0.43% Medtronic, Inc. 18,756 0.47% Northrop Grumman Corporation 9,600 0.37% Raytheon Company 11,000 0.36% Roper Industries, Inc. 13,748 0.87% Stryker Corporation 13,791 0.45% The Cooper Companies, Inc. 8,296 0.45% Thermo Fisher Scientific Inc. 3,750 0.13% Waters Corporation * 4,200 0.20% Zimmer Holdings, Inc. 6,600 0.26% 7.55% Insurance Carriers: Ace LTD. ** 4,400 0.19% Aetna Inc. 11,900 0.27% Assurant, Inc. 9,100 0.20% Axis Capital Holdings Limited ** 60,850 1.23% Berkshire Hathaway Inc. * 23,850 1.21% Fidelity National Financial, Inc. 21,500 0.26% Lincoln National Corporation 13,000 0.18% Metlife Capital Trust, Inc. 9,100 0.18% Principal Financial Group, Inc. 12,200 0.19% Prudential Financial, Inc. 5,900 0.19% RenaissanceRe Holdings Ltd. ** 21,550 0.96% The Chubb Corporation 4,500 0.20% The Hartford Financial Services Group, Inc. 16,600 0.19% The Travelers Companies, Inc. 5,000 0.20% UnitedHealth Group Incorporated 21,992 0.70% Unum Group 15,900 0.18% 6.53% Leather and Leather Products: Coach, Inc. 12,176 0.39% 0.39% Lumber and Wood Products: Leucadia National Corporation 91,000 1.20% 1.20% Metal Mining: Cliffs Natural Resources Inc. 3,000 0.07% Freeport-McMoRan Copper & Gold Inc. 26,844 0.61% 0.68% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,900 0.07% 0.07% Miscellaneous Manufacturing Industries: Mattel, Inc. 10,400 0.21% 0.21% Miscellaneous Retail: CVS Caremark Corp 15,988 0.45% IAC/InteractiveCorp 7,300 0.22% PetSmart, Inc. 17,628 0.70% Sally Beauty Holdings, Inc. * 10,905 0.16% 1.53% 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Nondepository Institutions: American Express Company 14,933 $ 0.49% Discover Financial Services 9,100 0.21% SLM Corporation 19,500 0.18% 0.88% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 30,995 0.69% Cardinal Health, Inc. 12,300 0.28% McKesson Corporation 0.65% 1.62% Oil and Gas Extraction: Apache Corporation 0.16% Cabot Oil & Gas Corporation 0.21% Diamond Offshore Drilling, Inc. 0.18% Encana Corporation ** 86,800 1.10% Eni S.p.A ** 7,000 0.18% Helmerich & Payne, Inc. 6,600 0.18% Nabors Industries Ltd. * ** 21,300 0.17% Noble Corporation ** 54,000 1.12% Occidental Petroleum Corporation 3,500 0.17% Pioneer Natural Resources Company 3,630 0.22% Plains Exploration & Production Company* 32,100 0.70% Royal Dutch Shell PLC ** 4,100 0.16% Schlumberger N.V. (Schlumberger Limited) ** 34,835 1.45% Southwestern Energy Company * 15,455 0.31% Talisman Energy Inc. ** 21,400 0.16% Transocean LTD.** 0.17% 6.64% Paper and Allied Products: International Paper Company 3,400 0.07% Kimberly-Clark Corporation 5,700 0.28% 0.35% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 7,300 0.18% Chevron Corporation 2,792 0.19% ConocoPhillips 5,500 0.17% Exxon Mobil Corporation 3,400 0.18% Total SA ** 6,100 0.18% Valero Energy Corporation 9,800 0.18% 1.08% Primary Metal Industries: Steel Dynamics, Inc. 9,500 0.06% 0.06% Printing, Publishing, & Allied Lines: R.R. Donnelley & Sons Company 22,200 0.14% 0.14% Railroad Transportation: Union Pacific Corporation 9,240 0.63% 0.63% Real Estate: PICO Holdings, Inc. * 76,700 1.01% 1.01% 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2012 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Rubber & Miscellaneous Plastic Products: Armstrong World Industries, Inc. 5,285 $ 0.14% Nike, Inc.-Class B 5,305 0.29% 0.43% Security and Commodity Brokers: Ameriprise Financial, Inc. 6,200 0.20% Franklin Resources, Inc. 9,258 0.67% The Goldman Sachs Group, Inc. 5,575 0.37% 1.24% Service Necessity: Subsea 7 S.A. * ** 30,200 0.40% 0.40% Transportation By Air: Bristow Group Inc. 31,500 0.92% 0.92% Transportation Equipment: Autoliv, Inc. 5,900 0.21% Honeywell International Inc. 14,085 0.49% Polaris Industries Inc. 9,870 0.46% The Boeing Company 10,527 0.42% TRW Automotive Holdings Corp * 7,800 0.20% 1.78% Transportation Services: Expedia, Inc. 13,277 0.44% 0.44% Water Transportation: Royal Caribbean Cruises Ltd. ** 10,995 0.19% 0.19% Total common stocks (cost $141,656,944) 97.69% Short-Term Investments: AIM Money market funds (.02013% at September 30, 2012) 3,766,946 2.18% Total short-term investments (cost $3,766,946) 2.18% Total investments (cost $145,423,890) 99.87% Other assets and liabilities, net 0.13% Total net assets 100.00% *Presently not producing dividend income **Foreign Investments (13.00% of net assets) 8 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2012. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October22, 2012 /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:October22, 2012 10 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically 11
